Citation Nr: 0328796	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On August 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since July 1968 service 
discharge.  Obtain records from each 
health care provider the appellant 
identifies. 

2.  The appellant and his representative 
should be advised that he may submit 
alternative forms of evidence to support 
the claim, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits relating 
to claimed service stressor(s).  Also 
inform the appellant and his 
representative that we will proceed to 
decide the appeal without these 
statements unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  Also, 
inform them that if necessary, we will 
assist in obtaining such 
statements/affidavits but only if 
appellant or his representative provides 
appropriate assistance in identifying 
sources, such as providing full names and 
current addresses of such individuals.  

3.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following examinations:  

Psychiatric and psychologic examinations.  
If indicated, appropriate psychologic 
testing should be conducted for the 
purpose of confirming appellant's 
psychiatric diagnosis.  The examiners 
should review the entire claims folder, 
examine appellant, and express opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:
	
(a) Is a post-traumatic stress disorder 
currently manifested?

(b) If a post-traumatic stress disorder 
is currently manifested, is it causally 
or etiologically related to appellant's 
active service (i.e., if a post-traumatic 
stress disorder is currently manifested, 
is it causally or etiologically related 
to the service-connected accidental 
gunshot wound of the left hand or any 
other verified service stressor?)  
	
The examiners should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

The claims folder should be sent to the 
examiners for review.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



